Citation Nr: 0414832	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-17 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hearing loss with 
tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In an August 1999 claim, the veteran provided income and net 
worth information, thereby raising the issue of entitlement 
to nonservice-connected pension disability benefits.  In an 
October 2001 notice of disagreement, the veteran raised the 
issue of service connection for a neck disorder.  These 
matters are referred to the RO.


REMAND

At the hearing, the veteran testified that he was recently 
treated at the VA medical center in Lyons, New Jersey in 
November 2003.  Also, a VA discharge summary from an August 
1999 VA hospitalization reflects that the veteran had 
previously received treatment at the VA medical center in 
Richmond, Virginia.  

Additionally, veteran reported that he did not receive the VA 
request for examination as he is homeless and moves around 
often.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for back 
symptomatology, hearing loss and ringing 
in the ears from December 1973 to the 
present.  Obtain all records from the VA 
medical centers in Richmond, Virginia, 
and Lyons, New Jersey, from December 1973 
to the present.  Obtain any other 
identified records.  Associate all 
records with the claims file.  If any 
request for private medical records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Contact Dr. Warren at the VA medical 
center in Lyons, New Jersey, and ask him 
whether he has an opinion on whether the 
veteran's current back disorder began in 
or is otherwise related to active and if 
so, to submit a written statement 
expressing his opinion.

4.   After the completion of numbers 1-3 
above, schedule the veteran for a VA 
orthopedic examination, preferably at the 
VA medical center in Philadelphia, 
Pennsylvania, to determine the nature and 
extent of his back disorder.  Notice of 
the examination should be sent to the 
veteran's current address and to Dave 
Martin of the New Jersey Department of 
Military and Veterans Affairs, whose 
address is P.O. Box 340, Trenton, New 
Jersey 08625-0340.  This notice should 
advise the veteran that it is his 
responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  For any 
current back disorder, the examiner 
should opine on whether it is as least as 
likely as not that such a disorder is 
related to service, including the 
complaints of back pain noted in the 
service medical records.  The examiner 
should provide a complete rationale based 
on sound medical principles for all 
expressed opinions and conclusions.

5.  After the completion of numbers 1-3 
above, schedule the veteran for a VA 
examination, preferably at the VA medical 
center in Philadelphia, Pennsylvania, to 
determine the nature and extent of any 
hearing loss and tinnitus.  Notice of the 
examination should be sent to the 
veteran's current address and to Dave 
Martin of the New Jersey Department of 
Military and Veterans Affairs, whose 
address is P.O. Box 340, Trenton, New 
Jersey 08625-0340.  This notice should 
advise the veteran that it is his 
responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder, including the May 30, 
1973, audiogram, in conjunction with the 
examination.  All special studies and 
tests should be performed.  For any 
hearing loss, the examiner should opine 
on whether it is as least as likely as 
not that such a disorder is related to 
service, including the left ear hearing 
loss noted in the service medical 
records.  For any tinnitus, the examiner 
should opine on whether it is as least as 
likely as not that such a disorder is 
related to service, including the 
complaint of ringing in the left ear 
noted in the service medical records.  
The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

6.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




